internal_revenue_service number release date index no cc dom fi p - plr-118175-99 date legend taxpayer corporation a a b llc op c d e f g corporation b dear this is in reply to your letter dated date and subsequent submissions requesting a ruling on behalf of taxpayer you have requested the following rulings taxpayer’s interests_in_real_property and the timber thereon constitute real_estate_assets within the meaning of sec_856 and sec_856 of the internal_revenue_code taxpayer’s income from the disposal of timber pursuant to cutting contracts meeting the requirements of sec_631 will be treated as gross_income described in sec_856 and sec_856 and not income derived from prohibited_transactions under sec_857 income from disposals of timber with a holding_period of plr-118175-99 one year or less derived from cutting contracts under which the owner of the timber retains an economic_interest in the timber disposed of constitutes gross_income described in sec_856 and sec_856 and op’s holding_period in its assets will be used in determining the character of the gain allocated to taxpayer by op from gain recognized by op from the sale_or_exchange of property used in a trade_or_business facts taxpayer is a domestic_corporation that intends to elect to be treated as a real_estate_investment_trust reit taxpayer currently is the managing general_partner of op but has no economic_interest in op and no other assets taxpayer will make an underwritten public offering of its stock following the public offering taxpayer will contribute the net_proceeds from the public offering to op in exchange for an increased managing general_partner share the public offering is intended to allow taxpayer to raise equity and debt financing on more favorable terms than are currently available to op or corporation a and to raise equity funds to reduce indebtedness incurred in part to effect an acquisition of timber it is represented that taxpayer has no assets with a fair_market_value in excess of its adjusted tax basis op owns or leases approximately f acres of timberlands op’s revenues come primarily from the sale of timber cut from these timberlands op also owns approximately d percent of the interests in llc llc owns approximately g acres of property most of which were formerly owned by affiliates of corporation a for use as timber properties llc conducts a program of land-use planning and impact management to position these properties for sale to residential commercial and industrial property developers taxpayer’s issued and outstanding_stock is currently owned by corporation a after the public offering corporation a will own a percent of a special class of taxpayer stock that will give corporation a an approximate b percent economic_interest in taxpayer and a right to c percent of the vote or a lesser percentage if required for taxpayer to qualify as a reit as corporation a’s economic_interest increases or decreases its vote will be adjusted accordingly the public will buy a different class of taxpayer voting_stock giving it an approximate d percent economic_interest in taxpayer corporation a is a domestic_corporation which together with plr-118175-99 its subsidiaries is a forest products company engaged in the trading merchandising and manufacturing of logs timber and wood products and in the production and sale of high-value-added specialty pulps corporation a directly and indirectly owns leases manages or controls approximately e acres of timberland corporation a also directly and indirectly operates two pulp mills and a fiberboard plant as part of the transaction that includes taxpayer’s public offering op will form a new corporation corporation b and will contribute its interest in llc and another wholly-owned limited_liability_company to corporation b in exchange op will receive a all of the class b nonvoting common_stock of corporation b representing an approximate d percent economic_interest in corporation b and b the assumption by corporation b of certain op debt corporation a will contribute its member interest in llc to corporation b in exchange for all the class a voting common_stock of corporation b representing an approximate b percent economic_interest in corporation b taxpayer through op intends to enter into timber cutting contracts under which gain from the disposal of timber is intended to qualify as gain from the sale_or_exchange of property used in a trade_or_business under sec_631 law analysis and conclusions sec_856 provides that at least percent of a reit's gross_income excluding gross_income from prohibited_transactions must be derived from among other sources gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_856 provides that at least percent of a reit's gross_income excluding gross_income from prohibited_transactions must be derived from among other sources gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that not more than percent of the value of a reit's total assets may be represented by securities other than those includible under subparagraph plr-118175-99 a for purposes of this calculation limited in respect of any one issuer to an amount not greater than percent of the value of the total assets of the reit and to not more than percent of the outstanding voting_securities of the issuer sec_856 provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other qualifying reits sec_856 defines the term interests_in_real_property to include fee ownership and co- ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides that local law definitions will not be controlling for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder sec_856 provides that value means with respect to securities for which market quotations are readily available the market_value of those securities and with respect to other_securities and assets fair value as determined in good_faith by the trustees except that in the case of securities of reits the fair value shall not exceed market_value or asset value whichever is higher under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 it is a long-standing principle of law that standing timber is treated as real_property for federal_income_tax purposes in hutchins v king 68_us_53 the supreme court stated that timber growing upon the land constituted a portion of the realty more recently the court in 115_fsupp_931 w d wis stated that growing timber under the common_law and the law of the united_states has always been considered a portion of the real_property and the owner of that timber had an interest in so much of the soil as was necessary to sustain it also the service ruled in rev plr-118175-99 rul 1972_2_cb_466 that timber growing on the land is part of the land and that an exchange of timberlands of different qualities nevertheless constitutes a like_kind exchange because both are land held for investment accordingly we conclude that timberlands and the standing timber thereon constitute real_property and therefore real_estate_assets within the meaning of sec_856 and sec_856 sec_631 provides that in the case of the disposal of timber held for more than one year before the disposal by the owner thereof under any form or type of contract by virtue of which the owner retains an economic_interest in the timber the difference between the amount_realized from the disposal of the timber and the adjusted depletion basis thereof shall be considered as though it were a gain_or_loss as the case may be on the sale of the timber in determining the gross_income the adjusted_gross_income or the taxable_income of the lessee the deductions allowable with respect to rents and royalties shall be determined without regard to the provisions of sec_631 the date of the disposal of the timber shall be deemed to be the date the timber is cut but if payment is made to the owner under the contract before the timber is cut the owner may elect to treat the date of payment as the date of disposal of the timber for purposes of this section the term owner means any person who owns an interest in the timber including a sublessor and a holder of a contract to cut timber sec_1_631-2 provides in part that if an owner disposes of timber held for more than one year before such disposal under any form or type of contract whereby the owner retains an economic_interest in the timber the disposal shall be considered to be a sale of the timber sec_1_631-2 provides that in the case of a disposal of timber with a retained economic_interest the provisions of sec_1231 apply and such timber shall be considered property_used_in_the_trade_or_business for the taxable_year in which it is considered to have been sold along with other_property of the taxpayer used_in_the_trade_or_business as defined in sec_1231 whether or not such timber is property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business sec_1_631-2 provides in part that where the conditions of sec_1_631-2 are met amounts received or accrued prior to cutting such as advance royalty payments or minimum_royalty payments shall be treated under sec_631 as realized from the sale of timber if the contract of disposal provides that such amounts are to be applied as payment for plr-118175-99 timber subsequently cut sec_1_631-2 provides however that if the right to cut timber under the contract expires terminates or is abandoned before the timber that has been paid for is cut the taxpayer shall treat payments attributable to the uncut timber as ordinary_income and not received from the sale of timber under sec_631 in order for there to be a disposal of timber under a contract for purposes of sec_631 the lessee must have a contractual obligation to cut specified timber see eg revrul_77_229 1977_2_cb_210 citing 251_f2d_163 9th cir 284_f2d_348 9th cir 302_f2d_289 5th cir opinion amended and reh den 305_f2d_557 cert_denied 371_us_921 sec_1 e provides that in order to be the owner of timber a taxpayer must have a right to cut timber for sale on its own account or for use in its trade_or_business sec_631 treats certain disposals of timber as sales of the timber that may qualify for capital_gains treatment to be eligible for this treatment the taxpayer must meet the capital_gains holding_period and must retain an economic_interest in the standing timber an economic_interest in the standing timber is retained if the taxpayer depends on the cutting of the timber for a return on its investment in the timber see sec_1_611-1 a pay-as-you-cut contract generally accomplishes this ie the taxpayer is paid only for the timber that is cut sec_1231 generally provides that gain_or_loss on the sale_or_exchange of property used in a trade_or_business will be treated as gain_or_loss from the sale_or_exchange of a capital_asset sec_1231 provides that property used in a trade_or_business includes timber to which sec_631 applies sec_857 provides that a tax will be imposed upon a reit equal to percent of the net_income derived by the reit from prohibited_transactions sec_857 defines the term prohibited_transaction as a sale_or_other_disposition of property described in sec_1221 which is not foreclosure_property sec_1221 provides that for federal_income_tax purposes capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include stock_in_trade of the taxpayer or other_property of a kind that would properly be included in the inventory of the taxpayer if on hand at the close of the tax_year or property plr-118175-99 held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business assuming the timber cutting agreements covering the timber owned by taxpayer either directly or through op are governed by sec_631 as submitted by taxpayer the timber will be treated as property used in a trade_or_business under sec_1231 consequently the timber cannot be considered to be property_held_primarily_for_sale to customers in the ordinary course of business pursuant to sec_1221 therefore the sale of timber by taxpayer pursuant to the agreements will not satisfy the definition of a prohibited_transaction under sec_857 when a taxpayer assigns operating rights in a mineral_property or the right to cut timber but upon such assignment the taxpayer retains a continuing economic_interest a royalty in the in the property or timber the transaction constitutes a lease under sec_631 if the lessor has held the timber for more than one year payments to the lessor under the terms of the lease are treated as gain from the sale of a capital_asset in this respect sec_631 provides for timber an exception to the normal treatment of payments to the lessor of mineral_property absent the application of sec_631 for example where the lessor has not met the holding_period requirement the payments to the lessor are treated as royalty payments derived from the lease of the timber property accordingly provided that the timber cutting agreements covering the timber owned by taxpayer either directly or through op are governed by sec_631 as submitted by taxpayer we conclude that gross_income derived from the disposal of timber pursuant to those cutting agreements will constitute gross_income derived from the sale or disposition of real_property or interests_in_real_property which is not property described in sec_1221 under sec_856 and sec_856 gross_income from the disposal of timber with a holding_period of one year or less will be considered rents_from_real_property under sec_856 and sec_856 also such income will not be treated as prohibited_transaction_income under sec_857 finally for purposes of sec_631 and sec_1_856-3 op’s holding_period in its assets shall be used in determining the character of the gain allocated to taxpayer by op from the sale of assets by op pursuant to timber cutting contracts governed by sec_631 additional information no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein in particular no opinion is plr-118175-99 expressed concerning whether the timber cutting contracts referred to above are governed by sec_631 or the character of the income derived from those contracts furthermore no opinion is expressed concerning whether taxpayer will otherwise qualify as a reit under subchapter_m part ii of chapter in addition no opinion is expressed concerning the federal tax consequences of the sale of timber by taxpayer or op other than sales made pursuant to timber cutting contracts governed by sec_631 further no opinion is expressed concerning whether the relationship between taxpayer and any other party will cause taxpayer to fail to satisfy the percent voting_securities requirement of sec_856 sincerely yours acting associate chief_counsel financial institutions products by alvin j kraft chief branch enclosure copy of this letter copy for purposes cc
